Citation Nr: 0603100	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  00-19 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson  III, Counsel


INTRODUCTION

The veteran had active service from June 1972 to January 
1973.  He also reportedly had service in the Mississippi Army 
National Guard through the late 1970's.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in June 2004.  At 
that time it was remanded via the Appeals Management Center 
(AMC), in Washington, D.C., for procedural due process 
purposes and to obtain additional information.
 
The appeal is REMANDED to the RO via the AMC, in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


REMAND

As previously indicated, this case was remanded by the Board 
in June 2004.  At that time it was noted that the veteran had 
previously postponed a personal hearing on the matter at 
hand, and that there was no clear indication in the record 
whether he was desirous of another opportunity for a personal 
hearing. A review of the current record shows that there is 
no indication that the veteran has been contacted regarding 
his desire for a personal hearing on his claim. 

Also, the June 2004 Board remand addressed the record's 
absence of any official verification of the veteran's service 
dates, including service in the Mississippi Army National 
Guard. Subsequent to the Board remand, received in November 
2004 were basically illegible copies of administrative 
records of the veteran from the Mississippi Army National 
Guard. Official verification of the veteran's active service 
or his Active Duty for Training or Inactive Duty for Training 
in the Army National Guard for that matter has not been 
forthcoming. Scrutiny of the record also reveals 
correspondence between the AMC and the National Personnel 
Records Center (NPRC) that appears to indicate further 
development of the matter through the Adjutant Generals 
office is necessary. The record does not reveal any follow-up 
information on the communication.    

The veteran has asserted that Dr. Thompson and the Jackson 
Bone and Joint Clinic provided treatment for his knees from 
1973 to 1977 (see Consent to Release Information form dated 
in December 1999 and Questionnaire About Military Service 
dated in December 2001).  The Board acknowledges that the RO 
obtained medical records from the Jackson Bone and Joint 
Clinic (see RO letter dated in March 2002 and private 
clinical notes dated from September 1990 to December 1992), 
however, these records to not address the time period or 
treatment the veteran alleges he received from this source.  
In this case, however, because of the heightened duty, the 
Board finds that the RO should perform another request to 
obtain records dated between 1973 and 1977.  The veteran 
submitted an authorization in August 2004 to allow VA to 
obtain records from the Jackson Medical Clinic.  It does not 
appear that this information was requested following the 
Board's remand.  Additionally, it is not clear whether the 
Jackson Medical Clinic is the same establishment as the 
Jackson Bone and Joint Clinic.  The veteran should be asked 
to submit authorizations to the appropriate medical clinic, 
and those records should be obtained and associated with the 
claims folder.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

Further, as pointed out by the veteran's accredited 
representative in a January 2006 informal hearing, there is 
no indication that the 232nd Aviation Unit at Hawkins Field 
has been contacted regarding the veteran's service records, 
as requested in the June 2004 Board remand.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case. O'Hare v. Derwinski, 1 Vet. App. 365 
(1991). The heightened duty to assist the veteran in 
developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records. Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  VA has a heightened 
obligation to search for alternate medical records when 
service medical records are not available and must also 
provide an explanation to the appellant regarding VA's 
inability to obtain his service medical records. Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The Court has also held 
that VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

Given the foregoing, the Board finds that compliance with the 
June 2004 remand has not been accomplished. A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders. Stegall v. West, 11 Vet. 
App. 268 (1998). Where the remand orders of the Board are not 
fully implemented, the Board itself errs in failing to insure 
compliance. As such, the Board finds that this case is not 
ready for appellate review and must be remanded for further 
development. 

In consideration of the foregoing, this case is REMANDED to 
the AMC for the following:

1.  The RO should contact the NPRC, 
the appropriate service entity, 
including the 232nd Aviation Unit at 
Hawkins Field, and the Adjutant 
General, if necessary to, (1) verify 
the veteran's complete periods of 
active service, active duty for 
training, and inactive duty for 
training with the Mississippi ARNG, 
if any, and (2) obtain all available 
service administrative and medical 
records for the veteran's active 
service and service in the 
Mississippi ARNG.  It should be 
specifically requested that legible 
copies be provided.  If legible 
copies are not available or the 
veteran's records are deemed 
destroyed or lost, the veteran 
should be so notified, an 
explanation provided to the veteran 
regarding VA's inability to obtain 
the requested records.  Those 
records should then be associated 
with the claims folder.  

2.  The veteran should be contacted 
to determine if he is desirous of a 
personal hearing regarding his 
claim.  If his response is in the 
affirmative, a personal hearing of 
the type requested by the veteran 
should be provided.    

3. The RO should again ask the veteran 
to provide information as to all 
treatment of the right knee disorder, 
including the names and addresses of all 
health care providers, clinics, and 
hospitals, and the approximate dates of 
treatment.  Upon receipt of the 
requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers, clinics, and hospitals, 
including Dr. Thompson and the Jackson 
Bone and Joint Clinic, (or Jackson 
Medical Clinic) and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record, particularly records dated 
between 1973 and 1977.  

4.  It must be ensured that all requested 
notification and development action 
requested has been accomplished to the 
extent possible in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken pursuant to Stegall.  

5.  The veteran's claim of service 
connection for a chronic right knee 
disorder should then be readjudicated. If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC. The veteran should be given 
the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' 
Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



 
 
 
 

